        Case 1:20-cv-02478-GLR Document 34-1 Filed 08/31/21 Page 1 of 6



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND


Pacesetter Homes, Inc.,                       *
                                                     Civil Number 1:20-cv-02478
               Plaintiff,                     *
v.
                                              *
GBL Custom Home Design, Inc., et al.
                                              *
               Defendants.
                                              *

*      *       *       *      *       *       *      *       *       *      *       *       *

MEMORANDUM IN SUPPORT OF MOTION OF DEFENDANT GBL CUSTOM HOME
 DESIGN, INC. TO RECONSIDER ITS MOTION TO DISMISS PLAINTIFF’S CLAIM
      FOR STATUTORY DAMAGES AND ATTORNEY’S FEES, OR IN THE
            ALTERNATIVE, MOTION FOR SUMMARY JUDGMENT
       Defendant, GBL Custom Home Design, Inc. (“GBL”), by its undersigned counsel and

pursuant to Fed. R. Civ. P. 54(b) and Local Rule 105.10, submits this Memorandum in Support

of its Motion to Reconsider its Motion to Dismiss Plaintiff’s Claim for Statutory Damages and

Attorney’s Fees, or in the Alternative, Motion for Partial Summary Judgment.

                                     I.      INTRODUCTION

       Only Count I of Plaintiff’s Complaint is applicable to GBL. Count I claims that GBL

infringed Plaintiff’s copyrighted work, being architectural plans associated with a work titled,

“Pacesetter Homes Charlotte Model” (the “Architectural Plans”). Plaintiff demands statutory

damages (Complaint ¶ 96) and attorney’s fees (Id. ¶ 99) against GBL.

       On October 26, 2020, GBL filed a Motion to Dismiss Plaintiff’s Claims for Statutory

Damages and Attorney’s Fees, or in the Alternative, Motion for Partial Summary Judgment

(ECF 16 and 16-1). The basis of the motion was that statutory damages and attorney’s fees are

only available if the Plaintiff’s copyrighted work was timely registered with the U.S. Copyright
        Case 1:20-cv-02478-GLR Document 34-1 Filed 08/31/21 Page 2 of 6



Office; here, Plaintiff’s copyright was registered long after Defendant GBL’s one alleged act of

infringement occurred. Plaintiff filed a Memorandum in Opposition to Defendant GBL Custom

Home Design, Inc.’s Motion to Dismiss Plaintiff’s Claims for Statutory Damages and Attorneys’

Fees, or in the Alternative, Motion for Partial Summary Judgment (ECF 20). GBL filed a Reply

Memorandum in Support of its Motion to Dismiss Plaintiff’s Claims for Statutory Damages and

Attorney’s Fees or, in the Alternative, Motion for Partial Summary Judgment (ECF 24). On

August 17, 2021, the Court denied GBL’s Motion To Dismiss Plaintiff’s Claim for Statutory

Damages and Attorney’s Fees, or in the Alternative, Motion for Partial Summary Judgment

(ECF 31).

       For the reasons following, GBL respectfully submits that this Court should have granted

GBL’s Motion to Dismiss Plaintiff’s Claim for Statutory Damages and Attorney’s Fees, or in the

Alternative, Motion for Partial Summary Judgment.

                                  II.    STANDARD OF REVIEW

       The Court’s Order is not a final judgment; it does not dispose of all matters at issue in

this litigation. It is, however, within the Court’s power to review its own interlocutory orders to

the extent necessary to afford such relief from them as justice requires. Fayetteville

Investors v. Commercial Builders, Inc., 936 F.2d 1462, 1472-73 (4th Cir. 1991). Review of an

interlocutory order is subject to the court’s discretion and “not subject to the restrictive standards

of motions for reconsideration of final judgments . . . .” Id. at 1472; see also American Canoe

Ass’n, Inc. v. Murphy Farms, Inc., 326 F.3d 505, 514-15 (4th Cir. 2003) (further noting that the

“ultimate responsibility of the federal courts, at all levels, is to reach the correct judgment under

law”); Lynn v. Monarch Recovery Mgmt., 953 F. Supp. 2d 612, 620-23 (D. Md. 2013) (granting

in part motion for reconsideration).



                                                  2
         Case 1:20-cv-02478-GLR Document 34-1 Filed 08/31/21 Page 3 of 6



                                          III.    ARGUMENT

        17 U.S.C.S. §§ 412, 504 and 505 does and is intended to preclude an award of statutory

damages and attorney’s fees for a copyright infringement that commenced prior to registration

unless registration of the copyright occurred within three months following first publication.

That exception is not applicable.

        Professor Nimmer writes, “Commencement of the infringement means ‘the time when

the first act of infringement in a series of ongoing discrete infringements occur.’ Thus, if the

infringement on which suit is based commenced prior to registration, [statutory] damages are

barred even if the infringement continues past the date of registration.” 2 Nimmer on Copyright §

7.16[C][1][i](2020) (quoting Johnson v. Jones, 149 F.3d 494, 505-06 (6th Cir. 1998)). “Every

court to consider this question has come to the same conclusion; namely, that infringement

‘commences’ for purposes of § 412 when the first act in series of acts constituting continuing

infringement occurs.” Bouchat v. Champion Prods., 327 F. Supp. 2d 537, 551 (D. Md. 2003).

        But as to GBL’s alleged act, the Court need not consider whether any additional

infringements would be “continuing infringement” because Plaintiff only alleges that GBL

committed one act of copyright infringement and that act occurred at least six months prior to

Plaintiff’s registration of the Architectural Plans. It is Plaintiff’s burden to prove eligibility for

statutory damages including showing that the timing permits recovery, typically that

infringement commenced post-registration. 2 Nimmer on Copyright § 7.16[c][1][i] (2020). It has

failed to meet its burden on the face of its Complaint because it can not. It is undisputed that

GBL’s alleged act of infringement, the copying of the Architectural Plans, occurred

approximately 6 months prior to Plaintiff’s registration thereof, which bars Plaintiff from

recovering statutory damages and attorney’s fees from GBL.



                                                    3
          Case 1:20-cv-02478-GLR Document 34-1 Filed 08/31/21 Page 4 of 6



         Plaintiff alleges ownership and authorship in a copyright registration for Architectural

Plans that has an effective date of January 28, 2020. (Complaint ¶ 8). Plaintiff’s sole allegation

of copyright infringement at the hands of GBL is that in July 2019, GBL copied Plaintiff’s

Architectural Plans to create plans for CRH Contracting, LLC, also a named defendant, to enable

CRH to construct houses at 2808 New York Avenue and 1827 Woodside Avenue. (Complaint ¶¶

34, 39, 58). Specifically, Plaintiff asserts that GBL copied elements of the Architectural Plans in

July 2019, namely, the plan and arrangement of the interior second floor bathroom area, linen

closet area, HVAC area, the second floor plan, the first floor spatial plan and the layout and

placement of kitchen appliances to create the architectural plans for houses located at 2808 New

York Avenue and 1827 Woodside Avenue. (Complaint ¶¶ 34-38). Plaintiff, in its Complaint,

asserts nothing else related to infringement by GBL; merely that in July 2019 GBL copied plans

that were not registered with the U.S. Copyright Office until January 28, 2020.

         Plaintiff alleges that in July 2020 it visited the offices of the Baltimore County Building

Plans Review and it discovered GBL’s 2808 New York Avenue plans which, it alleges, are

substantially similar to the Architectural Plans. (Complaint ¶ 24). Plaintiff alleges that the 2808

New York Avenue plans were dated July 2019 and identified GBL as the designer thereof.

(Complaint ¶ 26; Ex. H). Plaintiff alleges that the plans filed for the 1827 Woodside Avenue

property were the same plans filed for 2808 New York Avenue. (Complaint ¶ 32).

         Exhibit H to Plaintiff’s Complaint is a copy of the 2808 New York Avenue plans that

were filed with the offices of the Baltimore County Building Plans Review. (ECF 1-9). The date

of the plans are “7/2019”. (ECF 1-9 p. 2). The plans show a “received” date of July 29, 201 (ECF

1-9 p. 5) and an “approval” date of August 2019 (Id.). It is logical that if, as Plaintiff’s Complaint



1
    The “19” in “2019” is cutoff on Exhibit H.
                                                   4
        Case 1:20-cv-02478-GLR Document 34-1 Filed 08/31/21 Page 5 of 6



alleges, the 2808 New York Avenue plans were dated in July 2019, received by the offices of the

Baltimore County Building Plans Review on July 29, 2019, and accepted by the offices of the

Baltimore County Building Plans Review in August 2019, that GBL allegedly copied the

Architectural Plans on or before August 2019. These plans, therefore, were copied approximately

six months prior to the January 28, 2020 effective date of registration of the copyright in the

Architectural Plans.

       In a failing effort to preserve its claim for statutory damages and attorneys’ fees against

GBL, Plaintiff claimed in its Opposition to GBL’s Motion to Dismiss Plaintiff’s Claim for

Statutory Damages and Attorney’s Fees, or in the Alternative, Motion for Partial Summary

Judgment that the timing of the infringement “has not been established.” (ECF 20 p. 7). Plaintiff

advised the Court that “It is not even established, for example, when Defendant actually first

copied the plans, beyond that it was prior to their discovery by Plaintiff in July 2020. …(Plaintiff

acknowledges that the plans have ‘7/2019’ written on them, as shown in Complaint Exhibit H,

but this does not establish with certainty when the plans were actually copied, much less

transferred into Defendant’s possession or filed with the county.)” (ECF 20 p. 7).

       Plaintiff’s assertions that the timing of when the plans were copied or filed with the

county “has not been established” is insincere. Its own Exhibit H attached to its Complaint

demonstrates that the plans were filed as early as July 2019. (ECF 1-9). Exhibit H makes it

abundantly clear when the plans were received and approved by the offices of the Baltimore

County Building Plans Review. The dates, however, are well before the date of the registration

of the Architectural Plans.




                                                 5
        Case 1:20-cv-02478-GLR Document 34-1 Filed 08/31/21 Page 6 of 6



                                          CONCLUSION

       Section 412 leaves no room for discretion; it mandates no statutory damages or attorney’s

fees be awarded if the infringement commences before the registration of the copyright. Johnson

v. Jones, 149 F.3d 494, 505 (6th Cir. 1998), Derek Andrews, Inc. v. Proof Apparel Corp., 528

F.3d 696, 699 (9th Cir. 2008). As to GBL, it alleged a sole act of infringement in July 2019. It

supports this allegation with Exhibit H. Plaintiff alleges it registered the copyright in January

2020, months after the alleged, single, act of infringement. Plaintiff is barred by Section 412

from claiming statutory damages under Section 504(c) and attorney’s fees under Section 505.

The Court should dismiss Plaintiff’s claim for statutory damages and attorney’s fees asserted in

Court I of Plaintiff’s Complaint.




Dated: August 31, 2021
                                                      /s/ Kaitlin D. Corey____________________
                                                      James B. Astrachan, Bar No. 03566
                                                      Kaitlin D. Corey, Bar No. 19907
                                                      Astrachan Gunst Thomas, P.C.
                                                      One South Street, 19th Floor
                                                      Baltimore, MD 21202
                                                      410-783-3550 (telephone)
                                                      410-783-3530 (facsimile)
                                                      jastrachan@agtlawyers.com
                                                      kcorey@agtlawyers.com




                                                  6
